internal_revenue_service number release date index number -------------------- ------------------------------- -------------------------------- attn ----------------------- ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------- telephone number --------------------- refer reply to cc ita b06 plr-120030-10 date date legend taxpayer --------------------- ----------------------- y ---------------------------------------------------------------------- ------------------- --------------------- z ---------------------------------------------------------------------- date date date date date preparer preparer preparer state -------------------------- ---------------- -------------------------- ------------------ ---------------------- ---- ---------------------------------------------- ---------------------------------------- ------------- plr-120030-10 dear ------------ this letter responds to a letter dated date submitted by taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_266 of the internal_revenue_code to capitalize interest facts taxpayer is a limited_liability_company organized under the laws of state taxpayer is treated as a partnership for federal_income_tax purposes all of the outstanding partnership interests of taxpayer are owned directly or indirectly by individual taxpayers y and z in the taxable_year ending date taxpayer incurred interest_expense interest_expense on debt that was incurred to acquire real_property as of date this property was unimproved and unproductive and no development activities had taken place taxpayer deducted the amount of the interest_expense under sec_163 on its federal_income_tax return for the taxable_year ending date this tax_return was prepared by preparer and was filed on or about date y and z each took into account their allocable share of taxpayer’s items of income gain loss deduction and credit including interest_expense in their federal_income_tax returns for the taxable_year ending date y’s tax_return was prepared by preparer z’s tax_return was prepared by preparer y and z’s federal_income_tax returns for the taxable_year ending date were filed in date in date the property was foreclosed upon taxpayer recognized a gain on the foreclosure because the amount owed the lender exceeded taxpayer’s basis in the land preparer was advised of the foreclosure prior to date y and z’s tax returns were prepared by preparer and preparer respectively who did not advise y and z that taxpayer could make an election under sec_266 to capitalize the interest_expense preparer did not consider making the election under sec_266 to capitalize the interest_expense because it would not have changed taxpayer’s tax_liability because y and z’s personal income_tax situations had no effect on the preparation of taxpayer’s income_tax_return_preparer and preparer did not determine whether capitalization of the interest_expense would be beneficial to y and z in date preparer discovered that a significant tax_benefit would arise in that taxable_year if an election to capitalize the interest_expense had been made for the taxable_year ending date taxpayer represents that taxpayer y and z each relied on its respective tax_return_preparer to advise it regarding any elections that should have been made in computing plr-120030-10 taxable_income on its respective return for the taxable_year ending date further taking into consideration only facts that were known at the time taxpayer filed its federal_income_tax return for the taxable_year ending date had taxpayer y and z been advised of the election under sec_266 and the related tax consequences taxpayer would have made the election under sec_266 to capitalize the interest_expense on its tax_return for the taxable_year ending date no facts have changed since the due_date for making the election that would make the election advantageous to taxpayer ruling requested taxpayer requests for the taxable_year ended date an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election under sec_266 to capitalize the interest_expense as an addition to the cost_basis of the real_property law and analysis sec_266 of the code provides that no deduction shall be allowed for amounts paid_or_accrued for such taxes and carrying charges as under the regulations prescribed by the secretary are chargeable to capital_account with respect to property if the taxpayer elects in accordance with such regulations to treat such taxes or charges as so chargeable sec_1_266-1 of the income_tax regulations provides that in accordance with sec_266 of the code items enumerated in sec_1_266-1 may be capitalized at the election of the taxpayer thus taxes and carrying charges with respect to property of the type described in sec_1_266-1 are chargeable to capital_account at the election of the taxpayer notwithstanding that they are otherwise expressly deductible under provisions of subtitle a of the code no deduction is allowable for any items so treated sec_1_266-1 of the regulations provides that the taxpayer may elect as provided in sec_1_266-1 to treat as chargeable to capital_account either as a component of original cost or other basis for the purposes of sec_1012 of the code or as an adjustment to basis for the purpose of sec_1016 in the case of unimproved and unproductive real_property annual taxes interest on a mortgage and other carrying charges sec_1_266-1 of the regulations provides that an election with respect to an item described in sec_1_266-1 is effective only for the year in which it is made sec_1_266-1 of the regulations provides that if the taxpayer elects to capitalize an item or items under sec_266 of the code such an election shall be exercised by filing with the original return for the year in which the election is made a statement plr-120030-10 indicating the item or items whether with respect to the same project or different projects which the taxpayer elects to treat as chargeable to capital_account under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as provided in paragraphs b i through b iii a taxpayer is deemed to have acted reasonably and in good_faith if a the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election or b the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the internal_revenue_service will ordinarily not grant relief because of the use of hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-120030-10 taxpayer has shown that it acted reasonably and in good_faith further taxpayer has shown that the interests of the government are not prejudiced by granting the requested relief for an extension of time under sec_301_9100-1 conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met accordingly taxpayer is granted calendar days from the date of this letter to file the election to capitalize the interest_expense to the real_property under sec_266 of the code with the irs national_office for the taxable_year ended date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely w thomas mcelroy jr senior technician reviewer branch income_tax accounting
